NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 __________

                                 No. 10-1697
                                 __________

                       UNITED STATES OF AMERICA

                                      v.

                               ROSS PURDY,

                                               Appellant
                                 __________

                On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                      (D.C. Criminal No. 1-09-cr-00081-001)
              District Judge: The Honorable Christopher C. Conner
                                   __________

                  Submitted Under Third Circuit LAR 34.1(a)
                               May 27, 2011

         BEFORE: FUENTES, FISHER, and NYGAARD, Circuit Judges.

                            (Filed: June 20, 2011)

                                 __________

                          OPINION OF THE COURT
                                __________

NYGAARD, Circuit Judge.
      Ross Purdy appeals his sentence resulting from his plea of guilty to a count of

possession of a firearm as an armed career criminal, in violation of 18 U.S.C. § 922(g)

and 924(e). Purdy was sentenced to 180 months’ imprisonment, the mandatory penalty

under the Armed Career Criminal Act. Counsel for Purdy has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), and requested leave to withdraw. Because we

are satisfied that there are no non-frivolous issues which Purdy may appeal, we will

affirm the District Court’s sentence and grant Purdy’s counsel leave to withdraw.

                                            I.

      Because we write primarily for the parties, we set forth only the facts and history

that are relevant to our conclusion. Purdy pleaded guilty pursuant to a plea agreement, in

which the parties stipulated that he would receive a sentence of 180 months’

imprisonment. The District Court held a sentencing hearing at which it found the

advisory guidelines calculation accurate, disposed of all objections, and sentenced Purdy

to 180 months’ imprisonment.

      Purdy filed a timely notice of appeal. Counsel filed an Anders brief and requested

leave to withdraw. Purdy was given the opportunity to file a brief pro se, but has not

done so.

                                            II.

      When a court-appointed appellate counsel can identify no non-frivolous issues for

appeal, she must “so advise the Court and request permission to withdraw,”

accompanying her request with a brief “referring to anything in the record that might

arguably support the appeal.” Anders, 386 U.S. at 744. This brief must show that counsel


                                            2
“scoured the record in search of appealable issues” and explain why any issues identified

are “frivolous.” United States v. Marvin, 211 F.3d 778, 780 (3d Cir. 2000). We must

then determine whether counsel “adequately fulfilled the rule’s requirements” and

whether “an independent review of the record presents any nonfrivolous issues.” United

States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). However, when the Anders brief

appears adequate, we limit our scrutiny to those issues and portions of the record

identified by the brief. Id. at 301.

       Here, counsel’s Anders brief appears adequate. Counsel has identified three

possible issues: the jurisdiction of the court to hear the case; the knowingness and

voluntariness of Purdy’s guilty plea; and the reasonableness of Pudy’s sentence. In each

instance, we agree with counsel that the issue is frivolous. Purdy pleaded guilty to a

violation of the law of the United States, namely, 18 U.S.C. § 922(g), 924(e). Because

the violation of this law occurred in Harrisburg, Pennsylvania, the Middle District of

Pennsylvania had jurisdiction under 18 U.S.C. § 3231. The District Court conducted an

adequate colloquy to assure that Purdy understood the nature and consequences of his

plea. See, e.g., Iowa v. Tovar, 541 U.S. 77, 92 (2004). Finally, the District Court

properly considered the factors specified in 18 U.S.C. § 3553(a) before sentencing Purdy

to a term of imprisonment within the range which he himself had indicated would be

appropriate.

                                            III.

       For the foregoing reasons, we affirm the sentence of the District Court and grant

defense counsel permission to withdraw from the case. We find that counsel has


                                             3
adequately shown that there are no non-frivolous appealable issues and our independent

review of the record reveals that there are no appealable issues of merit. In addition, we

certify that the issues presented lack legal merit and that counsel is not required to file a

petition for writ of certiorari with the Supreme Court of the United States. See Third

Circuit Local Rule 109.2(b).




                                               4